This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 RICHARD ROMERO and
 3 JOANNE ROMERO,

 4          Plaintiffs-Appellees,

 5 v.                                                                            NO. 31,974

 6 SAMUEL HARSHBARGER and
 7 LEANNA HARSHBARGER,

 8          Defendants-Appellants.


 9 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
10 Louis P. McDonald, District Judge


11 Robles, Rael & Anaya, PC
12 Douglas E. Gardner
13 Albuquerque, NM

14 for Appellees

15 Samuel Harshbarger
16 Leanna Harshbarger
17 Rio Rancho, NM

18 Pro Se Appellants
1                            MEMORANDUM OPINION

2 KENNEDY, Judge.

3        Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed, and the time for doing so has expired.

6        AFFIRMED.

7        IT IS SO ORDERED.



8                                               _______________________________
9                                               RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 _________________________________
14 LINDA M. VANZI, Judge




                                            2